


110 HJ 94 IH: Whereas there is no greater expression of

U.S. House of Representatives
2008-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 94
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2008
			Mr. Broun of Georgia
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Whereas there is no greater expression of
		  freedom and liberty than the defense of the God-given right of an individual to
		  hold, possess, and use private property.
	
	
		Whereas John Locke, the great political philosopher lauded
			 by so many of the Founders of this Nation, stated that “the preservation of
			 property [is the reason] for which men enter into society” and that “no
			 [government] hath a right to take their [property], or any part of it, without
			 their own consent, for this would be in effect to leave them no property at
			 all.”;
		Whereas William Blackstone, whose lectures shaped and
			 helped found the Declaration of Independence, Constitution, and primal laws of
			 America, wrote: “So great moreover is the regard of the law for private
			 property, that it will not authorize the least violation of it; no, not even
			 for the general good of the whole community.”;
		Whereas Samuel Adams, the political writer, statesman, and
			 signer of the Declaration of Independence, declared that our rights included
			 “First, a right to life; Secondly, to liberty; Thirdly, to property; together
			 with the right to support and defend them”;
		Whereas John Adams, diplomat, signer of the Declaration of
			 Independence, and President of the United States, firmly proclaimed that “The
			 moment the idea is admitted into society, that property is not as sacred as the
			 laws of God, and that there is not a force of law and public justice to protect
			 it, anarchy and tyranny commence.” and that “Property is surely a right of
			 mankind as really as liberty.”;
		Whereas John Adams also affirmed that “Property must be
			 secured or liberty cannot exist.”;
		Whereas James Madison, author of the Constitution, and
			 President of the United States, announced that Government is instituted
			 to protect property. . . . This being the end of government, that alone is a
			 just government, which impartially secures to every man, whatever is his
			 own.;
		Whereas John Dickinson, signer of the Constitution,
			 stated: “Let these truths be indelibly impressed on our minds: (1) that we
			 cannot be happy without being free; (2) that we cannot be free, without being
			 secure in our property; (3) that we cannot be secure in our property, if,
			 without our consent, others may, as by right, take it away”;
		Whereas Thomas Jefferson, the mind behind the Declaration
			 of Independence, wrote: “The true foundation of republican government is the
			 equal right of every citizen in his person and property and in their
			 management.” and “The first foundations of the social compact would be broken
			 up were we definitely to refuse to its members the protection of their persons
			 and property while in their lawful pursuits.”;
		Whereas Thomas Jefferson also affirmed that when “Charged
			 with the care of the general interest of the nation, and among these with the
			 preservation of their lands from intrusion, I exercised, on their behalf, a
			 right given by nature to all men, individual or associated, that of rescuing
			 their own property wrongfully taken.”;
		Whereas Noah Webster, the “Father of American Scholarship
			 and Education”, stated: “It is admitted that all men have an equal right to the
			 enjoyment of their life, property and personal security; and it is the duty as
			 it is the object, of government to protect every man in this
			 enjoyment.”;
		Whereas John Jay opined, “that no power on earth has a
			 right to take our property from us without our consent”; and
		Whereas Fisher Ames, Framer of the Bill of Rights and
			 Massachusetts Representative to the first four Congresses, said, “The chief
			 duty and care of all governments is to protect the rights of property”: Now,
			 therefore, be it
		
	
		That—
			(1)these ideals did advocate and defend the
			 penning of article 1, section 8 of the United States Constitution, which states
			 that it is Congress’s responsibility “to promote the Progress of Science and
			 useful Arts, by securing for limited Times to Authors and Inventors the
			 exclusive Right to their respective Writings and Discoveries”, and the writing
			 of the 5th amendment to our Constitution, which clearly states that “No person
			 shall be . . . deprived of life, liberty, or property, without due process of
			 law; nor shall private property be taken for public use, without just
			 compensation.”;
			(2)since every Member of this body has sworn
			 or affirmed to both support and defend the entire Constitution and “to bear
			 true faith and allegiance to the same”, any act not in accordance to that oath
			 is both a betrayal of the United States Constitution and a violation of Federal
			 law; and
			(3)in the constant pursuit of a “more perfect
			 union”, all citizens of the United States should remain secure in the
			 possession of private property and no court, legislature, or executive shall,
			 by predatory law or tyrannical force, obtain the property of any citizen of the
			 United States for the benefit of another private citizen or corporation.
			
